United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alexandria, VA, Employer
__________________________________________
Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1476
Issued: December 21, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On June 27, 2012 counsel filed a timely appeal from a May 25, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) affirming a June 8, 2010 decision denying
total disability compensation commencing July 27, 2009 related to an accepted bilateral foot
condition. The claim was docketed as No. 12-1476.
The Board has duly considered the matter and finds that this case is not in posture for
decision. By decision dated May 25, 2012, OWCP found that appellant had not established that
he was totally disabled for work on and after July 27, 2009 due to accepted bilateral plantar
fibromatosis as he submitted insufficient medical evidence. It referred to medical reports filed
under File No. xxxxxx781, accepted for bilateral plantar fasciitis. OWCP stated that medical
reports and a November 18, 2010 decision under File No. xxxxxx781 were reviewed in preparing
the May 25, 2012 decision. It noted that it accepted bilateral plantar fibromatosis under File
No. xxxxxx936 and combined that record under File No. xxxxxx366, the case now before the
Board. However, the record from File No. xxxxxx781 was not added to the doubled file under
No. xxxxxx366.
The record forwarded to the Board indicates that File No. xxxxxx781 contains evidence
relevant to File No. xxxxxx366 presently before the Board. The Board therefore finds this case
is not in posture for a decision, as the record before the Board is incomplete and would not

permit an informed adjudication of the case by the Board. Thus, the case must be remanded to
OWCP to combine the claim files. OWCP procedures provide for doubling claims when correct
adjudication of the issues depends on frequent cross-reference between files.1 Upon remand, it
should combine File No. xxxxxx781 with the instant case, File No. xxxxxx366. After combining
the two records, OWCP should consider all relevant evidence regarding whether appellant was
disabled for work on and after July 27, 2009 due to accepted bilateral foot conditions as claimed.
It should then issue an appropriate merit decision.
IT IS HEREBY ORDERED THAT the May 25, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: December 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000).

2

